Citation Nr: 0201074	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  96-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant, the appellee, or both are proper 
claimants for burial benefits.  

(The additional issue of entitlement to recognition as the 
veteran's surviving spouse is the subject of a separate 
decision by the Board.)  


REPRESENTATION

Appellant represented by:	R.Y. Dewa, Attorney 

Appellee represented by:	Hawaii Office of Veterans 
Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellee, C. B., and C. G.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The veteran had active service from April 1951 to April 1975, 
and he died in July 1996.  

This is a contested claim.  The appellant is the veteran's 
long-time companion; the appellee is the veteran's daughter.  
Both claim eligibility for VA burial benefits based upon 
their alleged payment of the expenses of the veteran's 
funeral and interment.  

In April 1998, a hearing was held at the Honolulu RO at which 
the appellant appeared and explained her contentions to a 
Decision Review Officer.  In June 2001, the appellee and two 
relatives appeared at a hearing held in Honolulu before the 
undersigned.  Transcripts of both hearings are of record.  

In November 2000, while this case was still before the RO, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  This law, 
which was subsequently codified at 38 U.S.C.A. §§ 5100-5107 & 
§ 5126 (West Supp. 2001), redefines the obligations of VA 
with respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  Federal 
regulations implementing the VCAA were recently published in 
final form.  In the present case, even though the RO did not 
explicitly mention the provisions of the VCAA, VA's duties 
under that statute have been fulfilled.  

First, VA has a duty to notify both parties of any 
information and evidence needed to substantiate and complete 
a claim.  Both claimants in this case were notified by means 
of a statement of the case and supplements thereto of the 
evidence needed to substantiate their claims.  VA has no 
outstanding duty to inform either party that any additional 
information or evidence is needed.  

Second, VA has a duty to assist both parties in obtaining 
evidence necessary to substantiate these claims.  Neither 
party has referenced any unobtained evidence that might aid 
or that might be pertinent to either of the burial benefits 
claims currently before the Board.  In fact, it appears that 
all relevant evidence has been obtained and is currently of 
record.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the parties 
in this case.  Further development and the further expending 
of VA's resources is not warranted.  


FINDINGS OF FACT

1. The evidence of record fails to establish that the 
appellant paid any of the expenses of the veteran's funeral 
and/or interment.  

2.  The evidence of record establishes that the appellee 
personally paid the veteran's funeral and interment expenses 
in the amount of 34,300 pesos.  


CONCLUSION OF LAW

The appellee, but not the appellant, is a proper claimant for 
VA burial benefits.  38 C.F.R. § 3.1601 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Provided that all other eligibility and filing requirements 
have been met, the VA burial allowance and/or the VA plot or 
interment allowance is payable to the individual whose 
personal funds were used to pay the veteran's burial, 
funeral, and transportation expenses; or to defray the cost 
of the plot or interment expenses.  38 C.F.R. 
§ 3.1601(a)(1)(ii) & (a)(2)(ii).  

The veteran died in July 1996 in the Republic of the 
Philippines.  In August 1996, a burial benefits claim on VA 
Form 21-530 was received from the appellee.  Attached to the 
claims form was a receipt from the funeral home acknowledging 
the appellee's payment in the amount of 34,300 pesos for the 
veteran's funeral expenses and the construction of his tomb.  
A later field investigation established that this receipt was 
genuine.  

Another VA Form 21-530 was received from the appellant in 
September 1996.  Attached to this form were a receipt from 
the funeral home acknowledging a payment by the appellant in 
the amount of 28,000 pesos for the veteran's funeral 
services; and a receipt from the parish church acknowledging 
a payment by the appellant in the amount of 3,000 pesos for 
the burial of the veteran.  A subsequent VA field 
investigation in June 1997 established that these receipts 
were fraudulently obtained, and that the appellant had not, 
in fact, paid these amounts to the indicated payees.  In an 
interview at this time, the appellant reportedly admitted 
that she had not paid the amounts indicated on these 
receipts.  

The appellant has not submitted any credible documentary 
evidence to establish that she personally paid any of the 
veteran's burial, funeral, and transportation expenses; or 
any of the plot or interment expenses.  She has alleged that 
the appellee used the veteran's own funds, withdrawn from the 
veteran's bank account by the appellee prior to the veteran's 
death, to pay his funeral expenses, but the evidence 
submitted by her fails to establish this fact.  

Accordingly, the appellee is recognized as a proper claimant 
for VA burial benefits, and the appellant is not so 
recognized.  


ORDER

The appellant is not a proper claimant for VA burial 
benefits.  To this extent, the appeal is denied.  

The appellee is a proper claimant for VA burial benefits.  To 
this extent, the appeal is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

